Citation Nr: 1235466	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  05-26 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased evaluation for diabetes mellitus, type II, (DM II) with carotid artery disease, initially rated as 10 percent disabling prior to December 15, 2003, and 20 percent disabling thereafter.  

2. Entitlement to a separate compensable evaluation for carotid artery disease as associated with the service-connected diabetes mellitus.  

3. Entitlement to service connection for peripheral neuropathy of the upper and lower extremities as secondary to service-connected diabetes mellitus, type II. 

4. Entitlement to a total rating based upon individual unemployability, based upon service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which granted service connection for diabetes mellitus, type II.  The RO assigned an initial 10 percent disability rating, retroactively effective from December 26, 2001, one year prior to the date of the Veteran's original service connection claim.  The May 2003 rating decision also denied the claim of entitlement to service connection for peripheral diabetic neuropathy.  The Veteran appealed these determinations.  

In a March 2004 rating decision, the RO increased the disability rating for diabetes to 20 percent, effective December 15, 2003 (representing the date upon which medical findings sufficiently established entitlement to a higher rating).  The Veteran continued to appeal, seeking an even higher evaluation.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a Veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  

The March 2004 rating decision also denied the Veteran's claim for entitlement to service connection for diabetic peripheral neuropathy.  

In a December 2004 rating decision, the RO continued the 20 percent rating in effect for diabetes mellitus; the RO also again denied the claim for diabetic peripheral neuropathy.  

In December 2005, the Veteran testified before a Decision Review Office at the RO.  A transcript of that proceeding is associated with the claims file.  

The claims were previously before the Board in November 2008 and December 2011, at which time they were remanded to the Originating Agency for further development of the record. 

In September 2012, during the pendency of this appeal, the Veteran submitted a formal claim for TDIU (VA Form 21-8940).  This claim has not yet been developed by the RO.  However, in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Based upon the Rice decision, the Board will assume jurisdiction over the TDIU issue which, for administrative purposes, has been listed as a separate "claim" on the title page.

Review of the Virtual VA paperless claims processing system was productive of additional relevant VA treatment records dating through May 2012.  Such records were reviewed by the AMC prior to issuance of the August 2012 supplemental statement of the case. 

The issues of (1) entitlement to service connection for a bilateral foot disability (variously diagnosed as calluses, tyloma and tinea pedis) as secondary to service-connected DM II (see June 2010 and February 2012 VA treatment records); (2) entitlement to service connection for hyperlipidemia as secondary to service-connected DM II; (see, generally, VA Treatment Records, 2010 through 2012);and (3) entitlement to service connection for sexual dysfunction/erectile dysfunction as secondary to service-connected DM II (See May 2011 VA treatment records), have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issues of (1) entitlement to a separate compensable evaluation for carotid artery disease/atherosclerotic vascular disease (ASVD) associated with service connected DM II; (2) entitlement to service connection for peripheral neuropathy as secondary to service-connected DM II, and; (3) entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. For the period prior to December 15, 2003, the Veteran's diabetes was manageable by restricted diet; he did not require oral hypoglycemic agents, insulin, or a regulation of activities. 

2. Since December 15, 2003, the Veteran's diabetes has required oral hypoglycemic agents and/or insulin and a restricted diet, but not a regulation of activities.  


CONCLUSIONS OF LAW

1. For the period prior to December 15, 2003, the criteria for an evaluation in excess of 10 percent for diabetes mellitus, type II, with carotid artery disease, are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

2. Since December 15, 2003, the criteria for an evaluation in excess of 20 percent for diabetes mellitus, type II, with carotid artery disease, are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a)  as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

On the claims for increase, where service connection has been granted and an initial disability rating and effective date have been assigned, a claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claims for initial higher ratings, following the initial grants of service connection. Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Nevertheless, the RO did provide the Veteran with content-complying VCAA notice on the claims for increase by letter in December 2008.  The Veteran was notified of the type of evidence needed to substantiate the claims for increase, namely, evidence to show that the disability was worse and the effect the disability had on employment.  The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that she could submit private medical records or authorize VA to obtain private medical records on his behalf.  The notice included the provisions for the effective date of the claim and for the degree of disability assignable. See Dingess, supra. 

As for content of the VCAA notice, the document substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre- adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-specific notice, namely, a worsening or increase in severity of the disability and the effect that worsening has on employment). 

As the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claims were readjudicated as evidenced by the subsequent statements of the case. Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Duty to Assist 

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of a claim. 38 U.S.C.A. § 5103A (a), (b) and (c).  The RO has obtained the Veteran's service treatment records and VA records.  The Veteran himself submitted numerous private medical records.  

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claims. 38 U.S.C.A. § 5103A(d).  The Veteran has been afforded multiple VA examinations in association with his claim for an increase.  There is no evidence in the record dated subsequent to the VA examinations that shows a material change in the disabilities to warrant a reexamination. 38 C.F.R. § 3.327(a). 

As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran is required to comply with the duty to assist. 

Increased Ratings  In General 

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations. See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as "staged rating." See also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Diabetes Mellitus - Applicable Laws and Regulations

The Veteran asserts that he is entitled to higher initial ratings for diabetes mellitus, type II, with carotid artery disease.  

A May 2003 rating decision granted service connection for DM and assigned an initial 10 percent disability rating, effective December 26, 2001.  The Veteran appealed for a higher evaluation and, in a March 2004 rating decision, the RO increased the disability rating to 20 percent effective December 15, 2003 (representing the date upon which medical findings sufficiently established entitlement to a higher rating).  The Veteran continued to appeal, seeking an even higher evaluation.  See AB v. Brown, supra.  Based on the foregoing procedural history, the pertinent issues on appeal with respect to DM are (i) whether the Veteran is entitled to an initial evaluation in excess 10 percent prior to December 15, 2003, and (ii) in excess of 20 percent thereafter.  

Diabetes mellitus is evaluated under Diagnostic Code 7913.  Pursuant to Diagnostic Code 7913, a 10 percent rating is assigned for diabetes mellitus that is manageable by restricted diet only. 

A 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet. 

A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities. 

A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. 

A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 38 C.F.R. § 4.119 (Diagnostic Code 7913) (2011).

Of note, the definition of "regulation of activities" in the criteria for a 100 percent rating, i.e., "the avoidance of strenuous occupational and recreational activities," applies to the "regulation of activities" criterion for a 40 percent rating under DC 7913. Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Moreover, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating. See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  In addition, a 40 percent rating under DC 7913 requires medical evidence that occupational and recreational activities have been restricted by the diabetes. Camacho, 21 Vet. App. at 363-365. 

A note that follows the diabetes criteria states the following: Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. Id.  

Here, the Board notes that the Veteran's service-connected carotid artery disease has been evaluated as a noncompensable complication of the diabetes mellitus.  See DC 7913 (Note 1).  The potential assignment of a separate, compensable evaluation for this associated diabetic complication is discussed at length in the REMAND portion of this decision below.  

Facts and Analysis 

A review of the evidence reveals that the Veteran was first diagnosed with DM in approximately 1997.  VA treatment records dated in January 2001 and May 2001 reflect that the diabetes was adequately controlled with diet.  

February 2003 VA diabetes/eye/nerves examinations reflect that the Veteran's DM II was controlled by diet and exercise only (no insulin or medications).  The Veteran expressly denied having ever taken medication for his diabetes.  Objectively, skin examination was normal.  Eye examination revealed no diabetic retinopathy.  Neurological examination indicated no clinical, subjective, or objective signs of peripheral neuropathy.  The Veteran denied experiencing ketoacidosis or hypoglycemic reactions/hospitalizations.  He denied vascular or cardiac symptoms.  The examiner noted that there was no evidence of restriction of activities.  Treatment consisted solely of a diabetic diet, exercise, and visits to a diabetic care provider every 2 to 3 months.  

A private physician's note dated in December 2003 (received December 15, 2003) reflects that the Veteran was taking Glucovance, an oral hypoglycemic medication, for control of his diabetes.  The Veteran's evaluation for DM was increased to 20 percent based upon this evidence. See March 2004 Rating Decision.  The December 2003 physician's note also indicated that the Veteran had decreased sensation in his lower extremities and provided a diagnosis of diabetic neuropathy (although not otherwise clinically/objectively confirmed by the record).   

The Veteran underwent a VA peripheral nerves examination in February 2004.  The VA examiner noted the private physician's December 2003 diagnosis of diabetic neuropathy and the Veteran continued to complain of numbness in his lower extremities upon examination.  A contemporaneous nerve conduction study revealed no evidence of upper or lower extremity radiculopathy or neuropathy.  See February 20, 2004, Nerve Conduction Study, Dr. G. Jones.  Based on the electrodiagnostic study, the VA examiner concluded that, despite the Veteran's subjective complaints of lower extremity numbness, there was no evidence of peripheral neuropathy of either the upper or lower extremities. 
A June 2004 letter from Dr. Vigil (private physician) noted that the Veteran was currently under therapy with Glucovance (two times per day) and that he was "active and following a balanced diet according to his condition."  There was no indication that the Veteran's activities were restricted or that he was taking insulin for control of his DM.  Dr. Vigil also noted the Veteran's complaints of burning and numbness in the lower extremities and stated that a "diagnosis of peripheral neuropathy was made and therapy with Amitriptylline...began with a good response."  He further noted that the Veteran's DM was well controlled.  

In November 2004, the Veteran underwent additional VA electrodiagnostic testing for his complaints of lower extremity pain/numbness.  The nerve conduction study again showed that there was no evidence of neuropathy in the lower extremities.  See Contemporaneous November 2004 VA Nerves Examination. 

At his October 2004 VA diabetes examination, the Veteran denied a history of ketoacidosis, hospitalizations, or hypoglycemic reactions.  He also denied visual problems, vascular or cardiac symptoms, and bladder/bowel impairment.  The examiner stated that there was no evidence of restriction of daily activities due to DM.  The Veteran reported that he did not strictly follow his diabetic diet.  Current treatment consisted of an oral hypoglycemic medication, Avandia, daily.  He reported visiting his diabetic care provider once every three months.  Skin and eye examinations (based on the February 2003 VA examination) were normal.  

A March 2005 VA treatment record noted that the Veteran's DM was not well controlled; diet, exercise, and weight control instructions were reinforced.  

A May 2005 private treatment report from Dr. Vigil shows that the Veteran reported numbness in his left forearm; otherwise, he stated that he felt "good."  

The Veteran testified before a Decision Review Officer at the RO in December 2005.  He generally endorsed pain and numbness in his hands and legs.  His representative acknowledged that the previous nerve conduction studies were negative for peripheral neuropathy and that, despite Dr. Vigil's diagnosis, there were no objective studies to confirm a neuropathy diagnosis.  The Veteran also noted that he was currently taking oral medication, not insulin, for control of his diabetes. 

VA diabetes examination conducted in January 2006 reflects that the Veteran's DM was controlled by a restricted diet, exercise, and Avandia (oral medication).  The Veteran denied a history of ketoacidosis, hospitalizations, or hypoglycemic reactions.  He also denied visual problems, vascular or cardiac symptoms, and bladder/bowel impairment.  The examiner noted that there were no restrictions on activities due to DM.  He follows a restricted diet and visits his diabetic care provider every three months.  He did complain of numbness in his legs upon standing for periods in excess of 10 or 15 minutes.  Objective examination revealed normal deep tendon reflexes and normal sensory function.  Eye, skin, and extremity examinations were normal.  The diagnosis was diabetes mellitus, with no evidence of diabetic peripheral neuropathy, retinopathy, or atherosclerotic heart disease.  

VA treatment records dated from 2006 to 2008 continue to reflect that the Veteran's DM was controlled sufficiently by diet, exercise, and proper use of oral medications.  Evaluations of the nerves and eyes were consistently normal during this period. See e.g., VA Treatment Note May 2007.

An April 2009 vibration perception threshold study conducted by Dr. Virgil reflects a normal nerve study.  

The Veteran underwent a VA diabetes examination in May 2009.  The Veteran noted that his oral medications for DM had been increased from one to two hypoglycemic medications.  He denied having any hypoglycemic episodes or going to the emergency room.  He stated that he generally felt "well."  The examiner noted that the Veteran was instructed to follow a restricted diet, but that he was not restricted in his ability to perform strenuous activities.  He also denied symptoms of peripheral vascular disease, cardiac disease, neurovascular disease, peripheral neuropathy, diabetic neuropathy, skin disorder, gastrointestinal disorder, and/or genitourinary disorders.  The VA examiner noted that the Veteran was evaluated in March 2009 at the VA eye clinic and had no retinal diabetic changes.  Skin examination revealed no diabetic skin abnormalities.  Extremity examination was largely normal.  Neurological examination was entirely normal.  A contemporaneous Doppler analysis of the carotid artery was performed and revealed carotid artery disease.  The VA examiner concluded that the carotid artery disease was a "macrovascular complication" of the service-connected diabetes.  The examiner also noted that the Veteran had a refraction error (of the eyes) but it was not a complication of the diabetes as there were no active retinal diabetic changes.  

Pursuant to the Board's December 2011 remand, the Veteran underwent a VA heart examination in January 2012 in order to assess the current severity of his associated carotid artery disease.  The VA examiner noted that the proper, current diagnosis was atherosclerotic vascular disease/atherosclerosis of the carotid artery, which was a macrovascular complication (per the May 2009 VA examination) of DM II.  

Notably, the VA examiner stated that there was no evidence of atherosclerotic heart disease (Diagnostic Code 7005), or any other form of heart disease upon examination of the Veteran. (Emphasis added).  Rather, he explained that the Veteran had "atherosclerotic vascular disease (ASVD) with atherosclerotic plaques at the carotid arteries by Doppler."  This, he stated, was not a heart condition.  He explained that the etiology of the ASVD was "multifactorial" given the Veteran's history of chronic smoking, hypercholesterolemia, age, and diabetes.  He also noted that it was well-recognized in medical literature that diabetes causes hardening of the arteries due to atheromatous plaque formation.  

The examiner stated that the heart C&P examination was not suitable to accommodate and report the currently diagnosed condition of the carotids.  He also noted that an arteries and veins C&P examination would be most useful in assessing peripheral artery disease of the extremities.  The adequacy of this examination and the potential assignment of a separate compensable evaluation for ASVD is discussed in the REMAND portion of this decision below.  

Also, as part of the Board's December 2011 remand, the RO/AMC obtained all pertinent VA treatment records from the San Juan, VAMC, dated since 2008.  These records reflect continued treatment for diabetes with a restricted diet, exercise, and oral medications.  In May 2011, VA clinical records show that the Veteran was placed on insulin, in addition to his oral hypoglycemic medications.  This record also noted complaints of "sexual dysfunction," and he was prescribed Levitra.   

A January 2012 VA clinical record notes that the Veteran was not using his insulin, by his own admission; but he otherwise had no complaints of dizziness or hypoglycemia episodes.  He did endorse painful callosities of the bilateral feet. 

A February 2012 VA podiatry consult reflected weak pedal pulses, bilaterally, hypoactive deep tendon reflexes, and diagnoses of mild tyloma and mild tinea pedis.  

A February 2012 VA eye consult revealed no active diabetic retinal changes.  

A May 2012 VA clinical note again indicates that the Veteran was non-compliant with his insulin use; the examiner reinforced good diet/exercise practices.  

Based on the medical and lay evidence outlined above, the Board concludes that an initial or staged rating in excess of 10 percent for diabetes mellitus with carotid artery disease is not warranted prior to December 15, 2003.  

Indeed, the record unequivocally shows that the Veteran's DM II was controlled with diet and exercise only during this time period.  This is confirmed by the February 2003 VA diabetes examination which expressly noted that that the Veteran was following a diabetic diet with exercise and that there was no restriction of activities or insulin/hypoglycemic medications required.  In fact, the Veteran himself stated that, to date, he had "never been under treatment with medications for diabetes."  See VA Diabetes Examination, February 2003, p. 2.  VA outpatient treatment record dated in 2001 likewise reflect that the Veteran's DM was controlled with diet only.  This is precisely the type of requirement contemplated by the 10 percent rating that was initially assigned for his diabetes mellitus.  Accordingly, as there is no evidence that the Veteran's diabetes required insulin and/or oral hypoglycemic agents in addition to his restricted diet prior to December 15, 2003, an initial evaluation in excess of 10 percent for that period is not warranted here.  

As of December 15, 2003, the evidence consistently reflects that the Veteran's diabetes is treated with an oral hypoglycemic agent (or multiple agents) along with a restricted diet with a recommendation for exercise.  This is confirmed by a December 2003 note from the Veteran's private physician (indicating that the Veteran was taking an oral hypoglycemic agent); the October 2004 VA diabetes examination; the January 2006 VA diabetes examination; VA treatment records dated from 2006 to 2008; the May 2009 VA diabetes examination; and the VA treatment records dated from 2009 to 2012.  The Veteran was placed on insulin in addition to his oral medications in 2012.  The most recent VA records in May 2012 show that the Veteran was largely non-compliant with his insulin use, and that his primary care physician had "reinforced" a restricted diet in addition to taking oral medications.  In sum, the medical from December 15, 2003, to the present, reflects that the Veteran's DM requires the use of oral hypoglycemic agents and/or insulin, in addition to a restricted diet.  This symptomatology fits squarely into to the 20 percent rating criteria assigned for this period under Diagnostic Code 7913.  

Again, the criteria for a rating in excess of 20 percent for diabetes mellitus necessitates a requirement of "regulation of activities."  This is so for a 40, 60, and 100 percent rating.  With respect to a 40 percent rating, the United States Court of Appeals for Veterans Claims (Court) has held that all the criteria must be met given the clearly conjunctive structure of the language used in Diagnostic Code 7913. See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007); see also Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009) (comparing the successive nature of Diagnostic Code 7913 for diabetes mellitus with the non-successive Diagnostic Code 7903 for hypothyroidism).  Additionally, medical evidence is required to support the "regulation of activities" criterion. See Camacho, 21 Vet. App. at 364.

In the Veteran's case, the evidence does not show that his diabetes mellitus requires regulation of activities or "avoidance of strenuous occupational and recreational activities."  In fact, the 2004, 2006, and 2009 VA examiners all expressly found that there were no restrictions on the Veteran's activity.  VA treatment records dated from 2009 to 2012 do not reflect any regulation of activities.  And, in his statements and testimony of record, the Veteran has not asserted otherwise.  Thus, without sufficient evidence that his diabetes mellitus with carotid artery disease requires regulation of activities as defined in the rating criteria, a 40 percent (or higher) rating is not assignable even though the two other requirements have been met given the conjunctive nature of the rating criteria. See 38 C.F.R. § 4.119 (Diagnostic Code 7913); Camacho, 21 Vet. App. at 366.  Consequently, a rating in excess of 20 percent for diabetes mellitus is not warranted for any portion of the appeals period, to include since December 15, 2003.  

As a final matter, VA must consider all favorable lay evidence of record. 38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology. Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). 

However, nothing in the lay evidence offered by the Veteran asserts that his diabetes required the use of insulin or oral hypoglycemic agents prior to December 15, 2003, which as shown above, is a requirement for any rating higher than 10 percent; nor has the Veteran asserted that his diabetes required a restriction of activities at any point during the appeals period (and specifically, since December 15, 2003), which as shown above, is a requirement for any rating higher than 20 percent.  To the degree that he asserts (or, that the record suggests) that erectile/sexual dysfunction, podiatry problems (i.e., calluses), or hyperlipidemia are secondary disabilities, these are potentially separately compensable disabilities that have been referred to the RO for adjudication; they are not elements for rating the disability on appeal.  The Veteran's claim of entitlement to service connection for peripheral neuropathy as secondary to diabetes as well as his carotid artery disease (which has already been deemed a noncompensable complication of the diabetes process) are addressed in the REMAND portion of this decision. 

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's diabetes mellitus has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1) (2011).

In this regard, the Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected diabetes are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's DM II with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Indeed, prior to December 15, 2003, the Veteran's diabetes required a restricted diet only; this symptomatology is expressly contemplated in the 10 percent rating assigned for that period.  Likewise, as of December 15, 2004, the Veteran's diabetes required oral glycemic agents and/or insulin and a restricted diet for control; this, too, fits squarely within the 20 percent rating criteria under Diagnostic Code 7913.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

For the foregoing reasons, the Board finds that the claim for an initial rating in excess of 10 percent prior to December 15, 2003, and a rating in excess of 20 percent thereafter for diabetes mellitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra. 



ORDER

An initial rating in excess of 10 percent prior to December 15, 2003, and a staged rating in excess of 20 percent thereafter for diabetes mellitus is denied.


REMAND

Carotid Artery Disease

As noted above, carotid artery disease, up to this point, has been evaluated an as noncompensable complication of the Veteran's DM II.  See 38 C.F.R. § 4.119. Diagnostic Code 7913 (note 1) (evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913); see also May 2009 VA Examination (diagnosing carotid artery disease as a macrovascular complication of DM II).   

In December 2011, the Board remanded the Veteran's claim for an increased evaluation for DM II, with carotid artery disease, in part, to determine the current severity of the macrovascular complication.  The Board requested that the Veteran undergo a VA heart examination in order to assess the carotid artery disease.

The requested heart examination was conducted in January 2012.  Unfortunately, as explained by the VA examiner, this type of examination is inadequate to assess the nature and severity of the Veteran's carotid artery disease, which is a vascular/artery condition.  

The January 2012 VA heart examiner explained that the Veteran's proper diagnosis was "atherosclerotic vascular disease (ASVD) with atherosclerotic plaques at the carotid arteries by Doppler (carotid artery disease)."  The ASVD, he stated, was not a heart condition at all (nor did the Veteran have any diagnosed heart conditions), but rather a condition relating to the carotid arteries (i.e., arteries and veins).  Therefore, he concluded that the heart C&P (DBQ) was "not suitable to accommodate and report the currently diagnosed condition of the carotids."  He further noted that the "Arteries and Veins DBQ" was useful to report peripheral artery disease of the extremities, "so it was also found not suitable to accommodate the diagnosis of carotid artery disease."  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, the examination must be adequate. See Barr v. Nicholson, 21Vet. App. 303, 311 (2007).  Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  Indeed, upon remand, the Veteran should be afforded the proper VA examination in order to determine the current nature and severity of his ASVD and carotid artery disease. 

Diabetic Peripheral Neuropathy of the Upper and Lower Extremities 

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. Here, while previous medical evidence has been negative for peripheral neuropathy, the Veteran continues to assert that he has symptoms suggestive of peripheral neuropathy.  In addition, the medical evidence shows that the Veteran has diminished perception (see Vibration Perception Threshold Study, Dr. Virgil, April 2009), and hypoactive deep tendon reflexes in the lower extremities (see February 2012 VA clinical note). 

The Veteran was most recently afforded a comprehensive VA neurological examination in 2004, nearly eight years ago.  At that time, a nerve conduction study was performed, but it only evaluated the Veteran's lower extremities.  See Dr. Jones, November 2004 Electrodiagnostic Examination, conducted for VA examination purposes).  The Veteran has consistently complained of both upper and lower extremity pain and weakness.  As he claims this disability as secondary to his service-connected diabetes mellitus and is competent to testify as to his observable symptoms, the Board finds that a current examination is warranted to determine whether the Veteran currently suffers from peripheral neuropathy of the upper or lower extremities that is related to his diabetes mellitus. 

TDIU

The Court has held that TDIU is an element of all appeals of an initial or increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16 (2011). 

In a recently submitted a formal claim for TDIU (VA Form 21-8940) in September 2012, indicating that he was unable to work due to "all" service-connected disabilities "on record."  To date, the Veteran's only service-connected disability is diabetes mellitus (rated as 20 percent disabling).  However, the remanded issues of entitlement to a separate compensable evaluation for associated carotid artery disease and entitlement to service connection for peripheral neuropathy as secondary to DM II, may impact the Veteran's claim for TDIU.  In light of this newly submitted evidence of unemployability, the Board finds that a VA examination and opinion is warranted to determine what effects the Veteran's service-connected disability (or disabilities) has on his ability to work.  If any other disorder is service connected following the completion of the development requested herein, the examination must also consider that disorder or disorders.

Accordingly, the case is REMANDED for the following action:

1. All appropriate developmental action, including notice, should be accomplished for the issue of entitlement to a TDIU.

2. Request that the Veteran identify any private treatment records (non-duplicative of those already of record) relating to his diabetes, ASVD/carotid artery disease, and/or peripheral neuropathy, and authorize releases if necessary.  

Also, obtain and associate with the claims all relevant VA treatment records since May 2012.  

All requests and responses, positive and negative, should be associated with the claims file.  

3. Thereafter, schedule the Veteran for a VA Arteries and Veins examination/disability benefits questionnaire (DBQ), to assess the current nature and severity of his service-connected atherosclerotic vascular disease (ASVD) with atherosclerotic plaques at the carotid arteries by Doppler (carotid artery disease).  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

Ask the examiner to discuss all findings relating to ASVD/carotid artery disease in terms of diagnostic codes, particular Diagnostic Codes 7101 through 7115 (i.e., Diseases of the Arteries and Veins), 7913, 8008, or any other more appropriate or applicable diagnostic code.  The examiner is also asked to specifically reconcile any findings or conclusions noted in the January 2012 VA heart examination report.  

If possible, the VA examiner should also discuss the significance of a February 2012 VA clinical note which shows weak pedal pulses, bilaterally.  If this is a symptom of peripheral vascular disease (PVD), if diagnosed, or if it otherwise related to the ASVD/carotid artery disease, the examiner should indicate as much.  

Any opinion expressed must be accompanied by a complete rationale and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4. Schedule the Veteran for a VA examination to determine whether he carries a current diagnosis of peripheral neuropathy of the upper and/or lower extremities, and if so, whether it is related to his service-connected diabetes mellitus.  

The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  Any indicated studies should be performed, to include a nerve conduction study and/or electrodiagnostic studies. 

Following examination, interview of the Veteran, and review of the claims file, the examiner should indicate whether the Veteran has peripheral neuropathy of the upper and/or lower extremities. 

With respect to any currently present peripheral neuropathy, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is caused or aggravated by the Veteran's diabetes mellitus. 

If aggravation is found, the examiner should identify the baseline level of disability prior to such aggravation, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

The examiner must use the word "aggravate" or similar language such as "permanently worsened" in addressing whether peripheral neuropathy was aggravated by a service-connected disability. 

Any opinion expressed must be accompanied by a complete rationale. 

5. Following completion of the above, the Veteran should be scheduled for a VA examination in order to determine if he is unemployable due to his service-connected disability or disabilities.  The claims files must be made available for review by the examiner(s), and the examiner(s) should note such review in the report.  The examiner(s) should identify the limitations resulting from each service-connected disability and provide an opinion as to whether the Veteran's service-connected disabilities are sufficiently severe, by themselves, to render him unable to maintain any form of substantially gainful employment consistent with his education and industrial background.  The rationale for all opinions expressed must also be provided.  Only service connected disorders are for consideration and age and non-service connected disorders are not for consideration.

6. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims. If action remains adverse to the Veteran, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


